DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-33, filed November 12th, 2021 are the subject matter of this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16499168 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16499230 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021 and 12/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 Claims 18-33 are CANCELED in their entirety.
   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of invention, the instantly claimed methodology was not anticipated in the prior art. In addition, there were no teachings that 6-naltrexol, the active metabolite of naltrexone as taught by Liang (US2010/0152221 published 06/17/2010), is an effective antineoplastic agent. Thus, there was no teaching nor suggestion to administer 6-naltrexol in order to treat cancers in a subject in need, with a reasonable expectation that administration of the active metabolite of naltrexone would effectively reduce tumorigenesis. Nor was there a teaching or suggestion in the art to combine 6-naltrexol with art-recognized antineoplastic agents gemcitabine and oxaliplatin in order .
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628